DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 03, 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: “beamforming electronics configured produce” should be “beamforming electronics configured to produce.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, it is unclear what the metes and bounds of “a given ultrasound wavefront from the point source” are. Applicant claims “transmit one or more ultrasound wavefronts towards an imaging target with a point source location” in line 5. So is this “a given ultrasound wavefront” one of the one or more ultrasound wavefronts of line 5? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. (US 2013/0144166, hereinafter Specht ‘166) in view of Bradley et al. (US 2009/0079299, hereinafter Bradley ‘299) in evidence of or in view of Gran et al. (Directional velocity estimation using a spatio-temporal encoding technique based on frequency division for synthetic transmit aperture ultrasound, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Volume: 53, Issue: 7, July 2006, hereinafter Gran ‘2006) .
In re claim 1, Specht ‘166 teaches an ultrasound probe comprising: a transmit array comprising one or more [omnidirectional] transmit transducer elements, the each of the [omnidirectional] transmit transducer element being shaped and configured to transmit one or more ultrasound wavefronts towards an imaging target with a point source location [that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array] (however, the array of Specht ‘166 is capable of being configured to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array. See Gran ‘2006, page 1293, fig. 5, the virtual source is not on the surface of the array); 
a first receive array comprising a plurality of omnidirectional receive transducer elements, the first receive array configured to receive echoes of the one or more ultrasound wavefronts from the imaging target, the first receive array having a total aperture greater than a coherence width of the receive array (0081-0082, 0087, 0097, 0130); and
beamforming electronics configured to produce one or more images of the imaging target from received echoes based on a transmission time of a given ultrasound wavefront from the point source location to the imaging target and to the first receive array (fig. 5, 0096; fig. 7, fig. 15, 0133; fig. 17-18, 0139-0142).
Specht ‘166 fails to teach one or more omnidirectional transmit transducer elements.
Bradley ‘299 teaches a transmit array comprising one or more omnidirectional transmit transducer elements (0036), the each of the omnidirectional transmit transducer element being shaped and configured to transmit one or more ultrasound wavefronts towards an imaging target with a point source location that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (0055, note that the virtual point source is the apparent point source that lies somewhere other than a surface of the transmit array as evident by Gran ‘2006, page 1293, fig. 5). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions. 
Still furthermore, Gran ‘2006 specifically teaches the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (fig. 5).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions, or to further include the features of Gran ‘2006 in order to increase SNR. 
In re claim 2, Specht ‘166 teaches further comprising a second receive array comprising a second plurality of [omnidirectional] receive transducer elements, wherein the second receive array is physically separate and distinct from the first receive array (fig. 13).
Specht ‘166 fails to teach a plurality of omnidirectional transmit transducer elements.
Bradley ‘299 teaches a transmit array comprising a plurality of omnidirectional transmit transducer elements (0036), the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (0055, note that the virtual point source is the apparent point source that lies somewhere other than a surface of the transmit array as evident by Gran ‘2006, page 1293, fig. 5). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions. 
In re claim 3, Specht ‘166 teaches further comprising a second receive array comprising a second plurality of [omnidirectional] receive transducer elements, wherein the first receive array and the second receive array are located adjacent to one another on a continuous array (fig. 4, 0080, 0087).
Specht ‘166 fails to teach a plurality of omnidirectional transmit transducer elements.
Bradley ‘299 teaches a transmit array comprising a plurality of omnidirectional transmit transducer elements (0036), the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (0055, note that the virtual point source is the apparent point source that lies somewhere other than a surface of the transmit array as evident by Gran ‘2006, page 1293, fig. 5). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions. 
In re claim 4, Specht ‘166 teaches wherein the receive elements have a cylindrical shape (figs. 4, 0052, 0099, 0100, note that it would have been obvious that a 2D array of CMUT of 2 by 2 would make 1020 cylindrical). 
In re claim 5, Specht ‘166 teaches wherein the receive elements have a spherical section shape (figs. 4). 
In re claims 8-9, Specht ‘166 teaches wherein the total aperture is at least twice a coherence width of the imaging target; wherein the total aperture is at least three times a coherence width of the imaging target (0130).
In re claim 10, Specht ‘166 teaches the probe 1000 of FIG. 3 may have a total width substantially wider than 2 cm, and in some embodiments 10 cm or greater (0085, 0087 it would have been obvious that this size in width is a design choice to cover an area in a single sweep, or in a few more sweep).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht ‘166, Bradley ‘299, and/or Gran ‘2006 in view of Slayton et al. (US 2006/0074313, hereinafter Slayton ‘313).
In re claims 11-12, Specht ‘166 fails to teach wherein the one or more [omnidirectional] transmit transducer elements are spherically cap-shaped; wherein the one or more omnidirectional transmit transducer elements are convex.
Slayton ‘313 teaches wherein the one or more [omnidirectional] transmit transducer elements are spherically cap-shaped (0051; 0064); wherein the one or more omnidirectional transmit transducer elements are convex (0054, 0055, 0064).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Slayton ‘313 in order to aid focusing or defocusing such that any time differential delays can be reduced. 
Furthermore, Bradley ‘299 teaches a transmit array comprising one or more omnidirectional transmit transducer elements (0036), the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (0055, note that the virtual point source is the apparent point source that lies somewhere other than a surface of the transmit array as evident by Gran ‘2006, page 1293, fig. 5). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Slayton ‘313 in order to aid focusing or defocusing such that any time differential delays can be reduced, and to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions. 
In re claim 13, Specht ‘166 teaches wherein the one or more [omnidirectional] transmit transducer elements are concave (fig. 4).
Specht ‘166 fails to teach one or more omnidirectional transmit transducer elements.
Bradley ‘299 teaches a transmit array comprising one or more omnidirectional transmit transducer elements (0036), the transmit array being configure to produce an ultrasound wavefront that appears to have originated from an apparent point source that lies somewhere other than a surface of the transmit array (0055, note that the virtual point source is the apparent point source that lies somewhere other than a surface of the transmit array as evident by Gran ‘2006, page 1293, fig. 5). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Specht ‘166 to include the features of Bradley ‘299 in order to form a volumetric image by doing aperture synthesis in both dimensions. 

Response to Arguments
Applicant's arguments filed on November 03, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “[t]hese new limitations, and claim 1 when read in its entirety, are not taught by any combination of the cited references,” the Examiner disagrees. Reasons of the rejection have been explained as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793